— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Glover, J.), dated November 27, 2002, which denied his motion to vacate an unsigned transcript of an oral decision of the same court dated February 28, 2001, dismissing the action.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order denying a motion to vacate an unsigned transcript of an oral decision (see CPLR 5512 [a]; Delgado v Clark, 307 AD2d 307 [2003]; Braithwaite v Braithwaite, 299 AD2d 383 [2002]; Chapin v Chapin, 295 AD2d 389, 390 [2002]; Matter of Colonial Penn Ins. Co. v Culley, 144 AD2d 363, 364 [1988]; Ojeda v Metropolitan Playhouse, 120 AD2d 717 [1986]; cf. CPLR 5701 [a] [3]; Dorizas v Island Insulation Corp., 254 AD2d 246 [1998]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.